Name: Commission Regulation (EC) No 2246/95 of 22 September 1995 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  international law
 Date Published: nan

 No L 229/2 PEN 26. 9 . 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 2246/95 of 22 September 1995 concerning the stopping of fishing for cod by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished (2), as amended by Regulation (EC) No 746/95 (3), provides for cod quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII b, c, d, e , f, g, h, j , k, VIII, IX, X ; Cecaf 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1 995 ; whereas Spain has prohibited fishing for this stock as from 7 September 1995 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions VII b, c, d, e, f, g, h, j, k, VIII, IX, X ; Cecaf 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allo ­ cated to Spain for 1995. Fishing for cod in the waters of ICES divisions VII b, c, d , e , f, g, h, j, k, VIII, IX, X ; Cecaf 34.1.1 (EC zone) by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 7 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1995. For the Commission Emma BONINO Member of the Commission (  ) OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 363, 31 . 12 . 1994, p. 1 . 3 OJ No L 74, 1 . 4. 1995, p. 1 .